Citation Nr: 0517117	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-33 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
need of regular aid and attendance and/or housebound status 
due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to May 
1951.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied SMC based upon need of regular aid 
and attendance and/or housebound status.  Appeal to the Board 
was perfected.  

Consistent with the veteran's request, a hearing scheduled to 
be held in May 2005, at the RO, before a traveling Veterans 
Law Judge of the Board, was cancelled.  The veteran did not 
seek to reschedule the hearing.

On June 10, 2005, the Board advanced this appeal on its 
docket.  


FINDINGS OF FACT

1.  Service connection is in effect only for rheumatic heart 
disease with aortic valve replacement, rated as totally 
disabling.

2.  The totality of the evidence does not establish that the 
veteran needs regular aid and attendance of another person or 
is permanently housebound due to 
service-connected heart disease.  


CONCLUSION OF LAW

The criteria for SMC based upon need of regular of aid and 
attendance of another person or due to housebound status are 
not met.  38 U.S.C.A. § 1114(l), (s) (West 2002); 38 C.F.R. 
§§ 3.350(b), (i) and 3.352(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Compensation

In this case, service connection is in effect only for 
rheumatic heart disease with aortic valve replacement, rated 
as 100 percent disabling.  Thus, the veteran's total combined 
disability rating is 100 percent for the purposes of 
compensation.  

Special monthly compensation is payable to a veteran who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2004). 

The following factors are considered to determine whether 
regular aid and attendance is needed: inability to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need to adjust special prosthetic or 
orthopedic appliances which by reason of the particular 
disability requires aid (this does not include adjustment of 
appliances that persons without any such disability would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. 
§ 3.352(a) (2004).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is 
permissible.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that he is so helpless 
as to need regular aid and attendance, not that there is a 
constant need.  See 38 C.F.R. § 3.352(a) (2004); Turco v. 
Brown, 9 Vet. App. 222 (1996).  However, it is logical to 
infer a threshold requirement that "at least one of the 
enumerated factors be present."  See Turco, 9 Vet. App. at 
224.  "Bedridden" will be that condition which, by virtue 
of its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a doctor has prescribed rest 
in bed for a greater or lesser part of the day to promote 
convalescence or cure is insufficient.  38 C.F.R. 
§ 3.352(a) (2004).

If a veteran does not qualify for SMC at the "aid and 
attendance" rate, then SMC may still be paid at the 
"housebound" rate, a lower rate.  Housebound status is 
shown where the veteran has a single service-connected 
disability rated as 100 percent, and (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or, (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The "permanently housebound" criteria are 
met when the veteran is substantially confined to his home 
and its immediate premises as a result of service-connected 
disabilities, or, if institutionalized, to the ward or 
clinical areas due to such disabilities, and it is reasonably 
certain that the disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i) (2004).

Having reviewed the entire record, the Board finds that the 
evidence amply substantiates a finding that the veteran 
currently is impaired to such an extent that he requires 
regular aid and attendance of another individual and is 
largely housebound.  This appeal, however, does not turn 
solely on whether the veteran has established factual need of 
regular and attendance or housebound status.  What it turns 
on is whether service-connected disability alone - heart 
disease - renders him housebound or makes him dependent upon 
regular aid and attendance.  Unfortunately, the totality of 
the evidence indicates that it does not.  Rather, need of 
such aid and attendance or housebound status is attributable 
in significant part to various nonservice-connected 
disabilities.  As such, entitlement to SMC is not shown.       

Pertinent medical evidence includes a November 2002 VA "aid 
and attendance/housebound" examination report.  This report 
documents a doctor's assessment that the veteran has 
Parkinson's disease and thus has "no fine motor skills," 
and, as a result, his wife helps him with activities like 
shaving and eating.  (It is noted that the fact that a 
relative provides assistance does not preclude entitlement to 
SMC.  See 38 C.F.R. § 3.352(c).)  He has decreased grip 
strength; he requires assistance to get dressed; he is able 
to walk on his own only a few feet, and does so with an 
unsteady, shuffling gait and poor balance; he falls at times.  
A motor vehicle accident also left the veteran weak in the 
lower left extremity, but poor gait/imbalance is attributed 
largely to Parkinson's symptoms.  He has restricted range of 
motion in the neck, trunk, and spine.  Also problematic are 
bowel incontinence and dementia with depression and 
psychosis.  He remains at home with the exception of two to 
three times per month, when he travels for doctors' 
appointments.  While this report documents various diagnoses, 
to include 
service- connected heart disease, nowhere therein is there an 
indication that aid and attendance is needed due to 
cardiovascular problems, or that the veteran is largely 
confined to his home and immediate surroundings because of 
these problems alone.

Also of record is a "Medical Statement for Consideration of 
Aid and Attendance" completed by Dr. Das, one of the 
veteran's private physicians, who, as reflected in other 
medical records in the claims file, has treated the veteran 
over the years for cardiovascular problems.  This statement, 
received in mid-2003, lists various cardiovascular ailments, 
which presumably is because Dr. Das had previously seen and 
treated the veteran specifically for these problems.  The 
statement also indicates that the veteran needs a cane or 
assistance to ambulate; is able to feed himself but cannot 
prepare his own meals; requires assistance to attend to the 
wants of nature and maintain basic hygiene practices.  The 
veteran is not confined to his bed and is able to sit up and 
travel.  He has early dementia, which precludes ability to 
leave home without assistance.  He does not require nursing 
home care, but does require aid and attendance.  Again, this 
statement, as with the VA examination report, does not 
indicate that cardiovascular problems are what necessitates 
aid and attendance or requires the veteran to remain within 
the confines of his dwelling.         

The record, on the whole, indicates that the veteran is 
significantly disabled due to various disabilities, and thus 
requires aid and attendance and is largely housebound unless 
he needs to see his doctors.  The Board agrees with the 
veteran and his spouse on this point.  Also, the Board is 
mindful that the fact that a total disability rating is in 
effect for service-connected heart disease itself is an 
indicator of the significance of disability presented 
thereby.  Nonetheless, it bears repeating that, for the 
purposes of SMC based upon need of aid and attendance or 
housebound status, there must be sufficient showing that 
service-connected disability (or disabilities) render the 
veteran so helpless such as to require aid and attendance or 
make him housebound.  Here, the totality of the evidence does 
not meet this requirement.  Rather, the weight of the 
evidence strongly indicates that various 
nonservice-connected disabilities - in particular, 
Parkinson's disease; imbalance/gait/weakness due in large 
part to Parkinson's; and dementia - are what primarily render 
the veteran so helpless.   

Based upon all of the foregoing, the Board concludes that the 
preponderance of the evidence is against a resolution of the 
claim in the veteran's favor, whether based upon housebound 
status or need of regular aid and attendance.  Therefore, the 
Board does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a June 2003 letter, the RO 
notified the veteran of the basic requirements of an SMC 
claim, and informed him that, if he provides information 
about the sources of evidence or information pertinent to his 
claim that he requires aid and attendance or is housebound 
(including medical records, employment records, records from 
other federal agencies), VA would make reasonable efforts to 
obtain the records from the sources identified.  The letter 
also informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  This letter enclosed a blank 
"Medical Statement for Consideration of Aid and Attendance" 
form which the veteran's spouse apparently provided to Dr. 
Das to complete.  The completed form, as discussed earlier, 
is of record.  With respect to the fourth element of a valid 
VCAA notice, the Statement of the Case (SOC) notified the 
veteran of 38 C.F.R. § 3.159, which includes a provision that 
he may submit any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in SMC based upon either the aid-and-attendance or 
housebound rate, and was on notice throughout the appeal 
through the pertinent rating decision, SOC, Supplemental SOC 
(SSOC), and VCAA letter why the claim remains denied.  He was 
told about his and VA's respective claim development 
responsibilities.  

The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the June 2003 rating decision from which this appeal stems.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  Here, the Board finds no basis to suspect 
that the veteran's case was prejudiced due to this technical 
error.  As explained earlier, the veteran was given 
appropriate notice of the elements of a VCAA notice, and had 
ample opportunity throughout the appeal period to ask for 
help, report the sources of pertinent information, and/or 
submit pertinent evidence himself.  Even when he was advised 
of a 60-day opportunity to comment on the SSOC issued in 
April 2005, neither he nor his accredited representative 
submitted further new or different evidence or indicate that 
relevant evidence is missing from the record.  (The veteran's 
wife submitted another lay statement, which, in essence, 
duplicates her statements of record before April 2005; a 
duplicate of Dr. Das's "aid and attendance/housebound 
status" form was also received, along with May 2005 VA 
outpatient care records pertaining to treatment for dementia 
and Parkinson's disease, but not addressing the SMC issue 
before the Board.)  Based upon the foregoing, the Board finds 
that the veteran has had content-complying notice and proper 
subsequent VA process during the appeal period.
    
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's post-service medical records, private 
and VA, and associated them with the claims folder.  A blank 
"aid and attendance/housebound status" form was provided, 
and the veteran had an opportunity to provide private medical 
evidence pertinent to this claim through Dr. Das's completion 
of this form.  The veteran was given an opportunity to 
testify before the Board in connection with this claim, but 
declined to exercise his right to do so when he cancelled the 
"Travel Board" hearing.  He did not report the existence of 
pertinent records in the custody of government agencies or 
employers.  His VA physician completed a VA "aid and 
attendance/housebound status" examination in connection with 
this claim.  His wife submitted layperson statements.  The 
Board finds that the duty to assist was met; nothing in the 
record indicates that relevant evidence exists, but is 
missing from the record due to inaction of VA inconsistent 
with VCAA.     


ORDER

Special monthly compensation based upon need of regular aid 
and attendance and/or housebound status is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


